EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 5th day of
December 2008, is entered into by and between GRAYMARK HEALTHCARE, INC., an
Oklahoma corporation (the “Company”) and Joseph Harroz, Jr. (“Executive”).
     IN CONSIDERATION of the premises and the mutual covenants set forth below,
the parties hereby agree as follows:
     WHEREAS, the Company desires to retain the Executive as its employee; and
     WHEREAS, in order to provide an incentive to the Executive to become
employed by the Company, the Company believes it is necessary to enter into this
Agreement, and more specifically, to provide the proper incentive to the
Executive by authorizing the granting of restricted stock as provided in this
Agreement.
     1. Term. The initial term of Executive’s employment by the Company under
this Agreement shall commence on July 15, 2008, or such earlier date as
Executive’s employment with the Company actually commences, (the “Effective
Date”) and terminate on July 14, 2011 (the “Employment Period”); provided,
however, that commencing on the one-year anniversary of the Effective Date and
each annual anniversary of such date (the “Renewal Date”) the Employment Period
shall be automatically extended so as to terminate three (3) years from such
Renewal Date. If at least 120 days prior to the Renewal Date, the Company gives
Executive notice that the Employment Period will not be so extended, this
Agreement will continue for the remainder of the then current Employment Period
and expire. The Employment Period may be sooner terminated under Section 5 of
this Agreement.
     2. Position and Duties. Executive will serve as President and Chief
Operating Officer of the Company. During the Employment Period, Executive will
report directly to the Chairman of the Board (the “Chairman”). Executive shall
perform all services reasonably required to fully execute the duties and
responsibilities associated with the Company and its affiliates. Executive will
devote substantially all of his working time, attention and energies (other than
absences due to illness or vacation) to the performance of his duties for the
Company. Notwithstanding the above, Executive will be permitted, to the extent
such activities do not interfere with the performance by Executive of his duties
and responsibilities under this Agreement or violate this Agreement, to
(i) manage Executive’s personal, financial and legal affairs, and (ii) serve on
industry, civic or charitable boards or committees.
     3. Place of Performance. Executive’s place of employment will be the
Company’s principal executive offices in Oklahoma City, Oklahoma.
     4. Compensation and Related Matters.

 



--------------------------------------------------------------------------------



 



          (a) Base Salary. During the Employment Period, the Company will pay
Executive a base salary of not less than Two Hundred Fifty Thousand Dollars
($250,000) per year (“Base Salary”), in approximate equal installments in
accordance with the Company’s customary payroll practices. Executive’s Base
Salary may be increased, but not decreased, pursuant to annual review by the
Company’s Compensation Committee. In the event Executive’s Base Salary is
increased, the increased amount will then constitute the Base Salary for all
purposes of this Agreement.
          (b) Equity Incentives. Contemporaneous with the execution of this
Agreement, pursuant to the Graymark Healthcare, Inc. 2008 Long-Term Incentive
Plan (“Long-Term Incentive Plan”) the Company will grant to Executive 100,000
shares of Restricted Stock under the terms of the Restricted Stock Award
Agreement. In addition to the initial grant, the Company shall make additional
grants of Restricted Stock in the amount of 150,000 shares of Restricted Stock
annually in 2009 and 2010, subject to the vesting schedule provided in the
Restricted Stock Award Agreement and such other terms and conditions as may be
incorporated into the Long-Term Incentive Plan adopted by the Company. The grant
of the Restricted Stock Award will be made in accordance with all applicable
laws and regulations. With respect to grants in 2011 and subsequent years, the
determination as to the grant of additional Restricted Stock Awards shall be
made in the discretion of the Compensation Committee pursuant to the Long-Term
Incentive Plan commensurate with the equity incentives offered to similarly
situated executives of the Company. With regard to the approval of this
Agreement and the granting of the Restricted Stock Awards, the Executive while a
member of the Board of Directors of the Company shall not participate in the
voting for the approval or disapproval of the Agreement or the granting of the
Restricted Stock Awards.
          (c) Welfare, Pension and Incentive Benefit. During the Employment
Period, Executive (and his spouse and/or dependents to the extent provided in
the applicable plans and programs) will be entitled to participate in and be
covered under all the welfare benefit plans or programs maintained by the
Company for the benefit of its senior executive officers pursuant to the terms
of such plans and programs including, without limitation, all medical, life,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. In addition, during the Employment
Period, Executive will be eligible to participate in all pension, retirement,
savings and other employee benefit plans and programs maintained from time to
time by the Company for the benefit of its senior executive officers.
          (d) Vacation. Executive shall be entitled to at least twenty
(20) business days of paid vacation for each calendar year during the Employment
Period. Executive may use his vacation in a reasonable manner based upon the
business needs of the Company. Unused vacation days will accrue from year to
year without limitation.
          (e) Fringe Benefits. During the Employment Period, the Company will
provide Executive with such other fringe benefits as commensurate with
Executive’s position.
     5. Termination. Executive’s employment under this Agreement may be
terminated during the Employment Period under the following circumstances:

2



--------------------------------------------------------------------------------



 



          (a) Death. Executive’s employment under this Agreement will terminate
upon his death.
          (b) Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive is substantially unable to perform his
duties under this Agreement (with or without reasonable accommodation, as
defined under the Americans With Disabilities Act) for an entire period of six
(6) consecutive months, and within thirty (30) days after a Notice of
Termination (as defined in Section 6(a)) is given after such six (6) month
period, and Executive does not return to the substantial performance of his
duties on a full-time basis, the Company has the right to terminate Executive’s
employment under this Agreement for “Disability,” and such termination will not
be a breach of this Agreement by the Company.
          (c) Cause. The Company has the right to terminate Executive’s
employment for Cause, and such termination will not be a breach of this
Agreement by the Company. “Cause” means termination of employment for one of the
following reasons: (i) the conviction of Executive by a federal or state court
of competent jurisdiction or a plea of no contest to a felony which relates to
Executive’s employment at the Company; (ii) an act or acts of dishonesty taken
by Executive and intended to result in substantial personal enrichment of
Executive at the expense of the Company or any affiliate; or (iii) Executive’s
“willful” failure to follow a direct lawful written order from the Chairman,
within the reasonable scope of Executive’s duties, which failure is not cured
within thirty (30) days. For purposes of this Subsection (c), no act or failure
to act on Executive’s part shall be deemed “willful” unless done or omitted to
be done by Executive, not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.
          (d) Good Reason. Executive may terminate his employment with the
Company for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean the occurrence without the written consent of Executive, of one of the
events set forth below:
     (1) a material diminution in the Executive’s authority, duties or
responsibilities;
     (2) the reduction by the Company of Executive’s Base Salary or a reduction
in the equity incentives below the minimum specified in Subsection 4(b);
     (3) the requirement that Executive be based at any office or location that
is more than 60 miles from the Company’s current location in Oklahoma City,
Oklahoma except for travel reasonably required in the performance of Executive’s
responsibilities; or
     (4) any other action or inaction that constitutes a material breach by the
Company of this Agreement such as the failure of any successor to the Company to
assume this Agreement pursuant to Section 14.
The Executive must provide notice to the Company of the existence of one of the
conditions described above within ninety (90) days of the initial existence of
the condition. The Company has a period of 30 days after receipt of notice from
the Executive to remedy the situation. If the

3



--------------------------------------------------------------------------------



 



Company fails to remedy the condition, the Executive may terminate his
employment for Good Reason by providing a Notice of Termination to the Company
within thirty (30) days of the expiration of the Company’s period to remedy the
condition. Termination for Good Reason by the Executive will not be a breach of
this Agreement and will entitle Executive to the Compensation and benefits
described in Section 7(a) hereof.
          (e) Without Cause. The Company has the right to terminate Executive’s
employment under this Agreement without Cause by providing Executive with a
Notice of Termination, subject to the obligations set forth in Section 7(a)
hereof.
          (f) Voluntary Termination. Executive may voluntarily terminate
employment with the Company at any time, and if such termination is not for Good
Reason, then Executive shall only be entitled to compensation and benefits as
described in Section 7(b) hereof.
     6. Termination Procedure.
          (a) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive during the Employment Period (other than
termination pursuant to Section 5(a)) will be communicated by written Notice of
Termination to the other party in accordance with Section 15. For purposes of
this Agreement, a “Notice of Termination” means a written notice which indicates
the specific termination provision in this Agreement relied upon and sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment.
          (b) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated due to Disability pursuant to
Section 5(b), thirty (30) days after Notice of Termination (provided that
Executive has not returned to the substantial performance of his duties on a
full-time basis during such thirty (30) day period), (iii) if Executive’s
employment is terminated for Good Reason pursuant to Section 5(d), the date on
which a Notice of Termination provided in accordance with such Section is given
or any later date (within thirty (30) days after the giving of such Notice of
Termination) set forth in such Notice of Termination, or (iv) if Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days after the giving
of such Notice of Termination) set forth in such Notice of Termination.
     7. Compensation Upon Termination or During Disability. In the event of
Executive’s Disability or termination of his employment under this Agreement
during the Employment Period, the Company will provide Executive with the
payments and benefits set forth below.
          (a) Termination by Company Without Cause or by Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason:
               (i) the Company will pay to Executive within thirty (30) days of
the Date of Termination in a single lump sum payment (A) his earned but unpaid
Base Salary and

4



--------------------------------------------------------------------------------



 



accrued vacation pay through the Date of Termination and (B) an amount equal to
his then total annual Base Salary multiplied by two (2);
               (ii) the Company will maintain in full force and effect, for the
continued benefit of Executive (and his spouse and/or his dependents, as
applicable) for a period of eighteen (18) months following the Date of
Termination, the medical, hospitalization, and dental programs in which
Executive (and his spouse and/or his dependents, as applicable) participated
immediately prior to the Date of Termination, at the level in effect and upon
substantially the same terms and conditions (including, without limitation,
contributions required by Executive for such benefits) as existed immediately
prior to the Date of Termination; provided, if Executive (or his spouse) is
eligible for Medicare or a similar type of governmental medical benefit, such
benefit shall be the primary provider before Company medical benefits are
provided. However, if Executive becomes reemployed with another employer and is
eligible to receive medical, hospitalization and dental benefits under another
employer–provided plan, the medical, hospitalization and dental benefits
described herein shall be secondary to those provided under such other plan
during the applicable period;
               (iii) the Company will reimburse Executive, pursuant to the
Company’s policy, for reasonable business expenses incurred, but not paid, prior
to the Date of Termination; and
               (iv) Executive will be entitled to any other rights, compensation
and/or benefits as may be due to Executive following such termination to which
he is otherwise entitled in accordance with the terms and provisions of any
plans or programs of the Company.
          (b) Termination by Company for Cause or by Executive Without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive (other than for Good Reason):
               (i) the Company will pay Executive his earned but unpaid Base
Salary and his accrued vacation pay (to the extent required by law or the
Company’s vacation policy) through the Date of Termination, as soon as
practicable following the Date of Termination;
               (ii) the Company will reimburse Executive, pursuant to the
Company’s policy, for reasonable business expenses incurred, but not paid, prior
to the Date of Termination, unless such termination resulted from a
misappropriation of Company funds; and
               (iii) Executive will be entitled to any other rights,
compensation and/or benefits as may be due to Executive following termination to
which he is otherwise entitled in accordance with the terms and provisions of
any plans or programs of the Company.
          (c) Disability. During any period that Executive fails to perform his
duties under this Agreement as a result of incapacity due to physical or mental
illness (“Disability Period”), Executive will continue to receive his full Base
Salary set forth in Section 4(a) until his employment is terminated pursuant to
Section 5(b). In the event Executive’s employment is terminated for Disability
pursuant to Section 5(b):

5



--------------------------------------------------------------------------------



 



               (i) the Company will (A) pay to Executive his earned but unpaid
Base Salary and accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination, and (B) provide Executive with
disability benefits pursuant to the terms of the Company’s disability programs
and/or practices;
               (ii) the Company will reimburse Executive, pursuant to the
Company’s policy, for reasonable business expenses incurred, but not paid, prior
to the Date of Termination; and
               (iii) Executive will be entitled to any other rights,
compensation and/or benefits as may be due to Executive following such
termination to which he is otherwise entitled in accordance with the terms and
provisions of any plans or programs of the Company.
          (d) Death. If Executive’s employment is terminated by his death, the
Company will pay in a lump sum to Executive’s beneficiary, or personal or legal
representatives or estate, as the case may be, Executive’s earned but unpaid
Base Salary as of the date of death, accrued vacation and unreimbursed business
expenses and amounts due under any plans, programs or arrangements of the
Company through the Date of Termination.
     8. Mitigation. Executive will not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there will be
no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
     9. Confidential Information; Non-Solicitation.
          (a) Nondisclosure of Confidential Information. Executive acknowledges
that it is the policy of the Company to maintain as secret and confidential
(i) all valuable and unique information, (ii) other information heretofore or
hereafter acquired by the Company, or any affiliated entity and deemed by it to
be confidential, and (iii) information developed or used by the Company or any
affiliated entity relating to the business, operations, employees and customers
of the Company or any affiliated entity including, but not limited to, any
customer lists or employee information (all such information described in
clauses (i), (ii) and (iii) above, other than information which is known to the
public or becomes known to the public through no fault of Executive, is
hereinafter referred to as “Confidential Information”). The parties recognize
that the services to be performed by Executive pursuant to this Agreement are
special and unique and that by reason of his employment by the Company after the
date hereof, Executive has acquired and will acquire Confidential Information.
Executive recognizes that all such Confidential Information is the property of
the Company. Accordingly, at any time during or after the Employment Period,
Executive shall not, except in the proper performance of his duties under this
Agreement, directly or indirectly, without the prior written consent of the
Company, disclose to any Person other than the Company, whether or not such
Person is a competitor of the Company, and shall use his best efforts to prevent
the publication or disclosure of any Confidential Information obtained by, or
which has come to the knowledge of, Executive prior or subsequent to the date
hereof. Notwithstanding the foregoing, Executive may disclose to other Persons,
as part of his occupation, information with respect to the Company or any
affiliated entity, which (i) is of a type generally not considered by standards
of the healthcare industry to be proprietary, or (ii) is otherwise consented to
in writing by the Company.

6



--------------------------------------------------------------------------------



 



          (b) Non-Solicitation. Executive shall not, during the Employment
Period or for one year following his Date of Termination (the “Covered Period”),
either personally or by or through his agent or by letters, circulars or
advertisements and whether for himself or on behalf of any other person, seek to
persuade any employee of the Company, or any affiliated entity or any person who
was an employee of the Company or any affiliated entity during the Covered
Period, to discontinue his or her status or employment with the Company, or such
affiliated entity or to become employed in a business or activities likely to be
competitive with the Company, or any affiliated entity.
          (c) Obligations of Executive Upon Termination. Upon termination of
this Agreement for any reason, Executive shall return to the Company all
documents and copies of documents in his possession relating to any Confidential
Information including, but not limited to, internal and external business forms,
manuals, correspondence, notes and computer programs, and Executive shall not
make or retain any copy or extract of any of the foregoing. In addition,
Executive shall resign from all positions held with the Company or any
affiliated entities.
          (d) Remedies. Executive acknowledges and understands that paragraphs
9(a), 9(b) and 9(c) and the other provisions of this Agreement are of a special
and unique nature, the loss of which cannot be adequately compensated for in
damages by an action at law, and that the breach or threatened breach of the
provisions of this Agreement would cause the Company irreparable harm. In the
event of a breach or threatened breach by Executive of the provisions of this
Agreement, the Company shall be entitled to an injunction restraining him from
such breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing, or limiting the Company’s ability to
pursue, any other remedies available for any breach or threatened breach of this
Agreement by Executive. The provision of this Agreement relating to arbitration
of disputes shall not be applicable to the Company to the extent it seeks an
injunction in any court to restrain Executive from violating paragraphs 9(a),
9(b) and 9(c) hereof.
          (e) Continuing Operation. Except as specifically provided in this
Section 9, the termination of Executive’s employment or of this Agreement will
have no effect on the continuing operation of this Section 9.
          (f) Additional Related Agreements. Executive agrees to sign and to
abide by the provisions of any additional agreements, policies or requirements
of the Company related to the subject of this Section 9 which are in writing and
are developed by the Company in the ordinary course of business.
     10. Release. Executive agrees, if his employment is terminated under
circumstances entitling him to payments under Section 7(a) of this Agreement,
that in consideration for the payments described in Section 7(a), he will
execute a General Release in substantially the form attached hereto as
Exhibit A, through which Executive releases the Company from any and all claims
as may relate to or arise out of his employment relationship (excluding claims
Executive may have under any “employee pension plan” as described in
Section 3(3) of ERISA or any claims under this Agreement). The form of the
Release may be modified as needed to reflect changes in the applicable law or
regulations that are needed to provide a legally enforceable and binding Release
to the Company at the time of execution.

7



--------------------------------------------------------------------------------



 



     11. Indemnification and Insurance. Executive shall be indemnified and held
harmless by the Company during the term of this Agreement and following any
termination of this Agreement for any reason whatsoever in the same manner as
would any other key management employee of the Company with respect to acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of Executive. In addition, during the term of this
Agreement and for a period of three years following the termination of this
Agreement for any reason whatsoever, Executive shall be covered by a Company
held liability insurance policy, covering acts or omissions occurring prior to
(i) the termination of this Agreement or (ii) the termination of employment of
Executive.
     12. Arbitration; Legal Fees and Expenses. The parties agree that
Executive’s employment and this Agreement relate to interstate commerce, and
that any disputes, claims or controversies between Executive and the Company
which may arise out of or relate to Executive’s employment relationship or this
Agreement shall be settled by arbitration. This agreement to arbitrate shall
survive the termination of this Agreement. Any arbitration shall be in
accordance with the Rules of the American Arbitration Association and undertaken
pursuant to the Federal Arbitration Act. Arbitration will be held in Oklahoma
City, Oklahoma unless the parties mutually agree on another location. The
decision of the arbitrator(s) will be enforceable in any court of competent
jurisdiction. The parties agree that punitive, liquidated or indirect damages
shall not be awarded by the arbitrator(s) unless such damages would have been
awarded by a court of competent jurisdiction. Nothing in this agreement to
arbitrate, however, shall preclude the Company from obtaining injunctive relief
from a court of competent jurisdiction prohibiting any ongoing breaches by
Executive of this Agreement including, without limitation, violations of
Section 9. If any contest or dispute arises between the Company and Executive
regarding any provision of this Agreement, the arbitrator shall award to the
prevailing party, the reasonable attorney fees, costs and expenses incurred by
the prevailing party in connection with such contest or dispute.
     13. Certain Additional Payments by the Company. Anything in this Agreement
to the contrary notwithstanding, in the event it is determined that any payment
or distribution by the Company to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, including, by example and not by way of limitation,
acceleration by the Company of the date of vesting or payment or rate of payment
under any plan, program or arrangement of the Company (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. The amount of Gross-Up Payment to which the Executive is entitled
under this Section shall be determined by an accounting firm selected by the
Company with the approval of the Executive (the “Accounting Firm”). The Gross-Up
Payment shall be paid within 60 days of the end of the year in which it is
determined that a Payment to the Executive is subject to the Excise Tax.
Executive agrees to facilitate and cooperate with the Company’s defense of any
assessment of tax, interest or penalty arising from any payment or distribution
by the Company or acceleration of the

8



--------------------------------------------------------------------------------



 



right to benefits and Participant shall facilitate any claim for refund
prosecuted by the Company as to such matters.
     14. Agreement Binding on Successors.
          (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
reorganization, sale, transfer of stock, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place. As used in this Agreement, “Company” means the Company as herein
defined, and any successor to its or the Company’s business and/or assets (by
merger, purchase or otherwise) which executes and delivers the agreement
provided for in this Section 14 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.
          (b) Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits under this Agreement, which may be transferred
only by will or the laws of descent and distribution. Upon Executive’s death,
this Agreement and all rights of Executive under this Agreement shall inure to
the benefit of and be enforceable by Executive’s beneficiary, or personal or
legal representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his estate or other
legal representative(s). If Executive should die following his Date of
Termination while any amounts would still be payable to him under this Agreement
if he had continued to live, unless otherwise provided, all such amounts shall
be paid in accordance with the terms of this Agreement to his beneficiary or
personal or legal representatives or estate.
     15. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
At his last known address
evidenced on the Company’s
payroll records.
If to the Company:
Graymark Healthcare, Inc.
101 N. Robinson, Suite 920
Oklahoma City, OK 73102

9



--------------------------------------------------------------------------------



 



or to such other address as any party may have furnished to the other in writing
in accordance with this Agreement, except that notices of change of address
shall be effective only upon receipt.
     16. Withholding. All payments hereunder will be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
     17. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless agreed to in writing and signed by Executive and by a
duly authorized officer of the Company. No waiver by either party of any breach
by the other party of any condition or provision of this Agreement shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. The respective rights and obligations of the
parties under this Agreement shall survive Executive’s termination of employment
and the termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oklahoma without regard to its conflicts of law principles.
     18. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
     20. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and will
not affect its interpretation.
     21. Entire Agreement. Except as provided elsewhere herein and except for
the other documents and agreements contemplated in accordance herewith, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.
     22. Further Assurances. The parties hereby agree, without further
consideration, to execute and deliver such other instruments or to take such
other action as may reasonably be required to effectuate the terms and
provisions of this Agreement.
*      *      *      *

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective the
date first above written.

                  GRAYMARK HEALTHCARE, INC.    
 
           
 
  By:   /s/ STANTON NELSON    
 
      Stanton Nelson, Chairman and Chief
Executive Officer    

“COMPANY”

         
 
  /s/ JOSEPH HARROZ JR.
 
   
 
       Joseph Harroz, Jr.    

“EXECUTIVE”

11



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor and its agencies, including the Equal Employment
Opportunity Commission (EEOC), and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
This General Release is being provided to you in connection with the Employment
Agreement between you and Graymark Healthcare, Inc. dated July 23, 2008 (the
“Agreement”). The federal Older Worker Benefit Protection Act requires that you
have at least twenty-one (21) days, if you want it, to consider whether you wish
to sign a release such as this one in connection with a special, individualized
severance package. You have until the close of business twenty-one (21) days
from the date you receive this General Release to make your decision. You may
not sign this General Release until, at the earliest, your official date of
separation from employment.
BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.
You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by
Graymark Healthcare, Inc., 101 N. Robinson, Suite 920, Oklahoma City, OK 73102,
within the seven-day period following your execution of this General Release.

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE
In consideration of the special, individualized severance package offered to me
by Graymark Healthcare, Inc. and the separation benefits I will receive as
reflected in the Employment Agreement between me and Graymark Healthcare, Inc.
dated July 23, 2008 (the “Agreement”), I hereby release and discharge Graymark
Healthcare, Inc. and its predecessors, successors, affiliates, parent,
subsidiaries and partners and each of those entities’ employees, officers,
directors and agents (hereafter collectively referred to as the “Company”) from
all claims, liabilities, demands, and causes of action, known or unknown, fixed
or contingent, which I may have or claim to have against the Company either as a
result of my past employment with the Company and/or the severance of that
relationship and/or otherwise, and hereby waive any and all rights I may have
with respect to and promise not to file a lawsuit to assert any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified or non-qualified benefit plans or arrangements as
of or after my last day of employment with the Company, or on any of the
Company’s obligations under the Agreement or as otherwise required under the
Consolidated Omnibus Budget and Reconciliation Act of 1985 (COBRA).
I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.
     The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject. I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other

1



--------------------------------------------------------------------------------



 



obligations under the Agreement. I acknowledge that the Company gave me
twenty-one (21) days to consider whether I wish to accept or reject the
separation benefits I am eligible to receive under the Agreement in exchange for
this General Release. I also acknowledge that the Company advised me to seek
independent legal advice as to these matters, if I chose to do so. I hereby
represent and state that I have taken such actions and obtained such information
and independent legal or other advice, if any, that I believed were necessary
for me to fully understand the effects and consequences of the Agreement and
General Release prior to signing those documents.
Dated this                      day of                     , ___.

         
 
       

2